


Exhibit 10.35




ALPHA AND OMEGA SEMICONDUCTOR LIMITED

RESTRICTED SHARE UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees and consultants and other independent advisors who provide
services to the Company (or any Parent or Subsidiary).
B.    Participant is to render valuable services to the Company (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Company’s issuance of
Common Shares to the Participant under the Plan.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Share Units. The Company hereby awards to the Participant,
as of the Award Date, Restricted Share Units under the Plan. Each Restricted
Share Unit represents the right to receive one Common Share on the date that
unit vests in accordance with the express provisions of this Agreement. The
number of Common Shares subject to the awarded Restricted Share Units, the
applicable vesting schedule for those shares, the dates on which those vested
shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.

















#PageNum#        

--------------------------------------------------------------------------------




AWARD SUMMARY
Award Date:
<Award Date>
Number of Shares Subject to Award:
<# of Shares Awarded> Common Shares (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of forty-eight (48) successive equal monthly
installments upon the Participant’s completion of each month of Service over the
forty-eight (48)-month period measured from the Award Date. The Shares shall
also be subject to accelerated vesting, in whole or in part, in accordance with
the provisions of Paragraph 5 of this Agreement.
Issuance Schedule
Each Share in which the Participant vests in accordance with the terms of this
Agreement shall be issued, subject to the Company’s collection of all applicable
Withholding Taxes, on the last day of the calendar quarter in which the vesting
date for such Share occurs or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such vesting date occurs or (if later) the fifteenth day of the third calendar
month following such vesting date (the “Issuance Date”). The Shares which vest
pursuant to Paragraph 5 of this Agreement shall be issued in accordance with the
provisions of such Paragraph. The applicable Withholding Taxes are to be
collected pursuant to the procedures set forth in Paragraph 7 of this Agreement.

2.Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, the Participant may not transfer any interest in the Award or the
underlying Shares. Any Shares which vest hereunder but which otherwise remain
unissued at the time of the Participant’s death may be transferred pursuant to
the provisions of the Participant’s will or the laws of inheritance.
3.Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should the Participant cease Service for any reason prior to vesting in one or
more Shares subject to this Award, then the Award will be immediately cancelled
with respect to those unvested Shares, and the number of Restricted Share Units
will be reduced accordingly. The Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units.
4.Shareholder Rights and Dividend Equivalents. The holder of this Award shall
not have any shareholder rights, including voting or dividend rights, with
respect to the Shares subject to the Award until the Participant becomes the
record holder of those Shares upon their actual issuance following the Company’s
collection of the applicable Withholding Taxes.
5.Change of Control.
(a)Any Restricted Share Units subject to this Award at the time of a Change in
Control may be assumed by the successor entity or otherwise continued in full
force and effect. In the event of such assumption or continuation of the Award,
no accelerated vesting of the Restricted Share Units shall occur at the time of
the Change in Control.
(b)In the event the Award is assumed or otherwise continued in effect,




--------------------------------------------------------------------------------




the Restricted Share Units subject to the Award shall be adjusted immediately
after the consummation of the Change in Control so as to apply to the number and
class of securities into which the Shares subject to those units immediately
prior to the Change in Control would have been converted in consummation of that
Change in Control had those Shares actually been issued and outstanding at that
time. To the extent the actual holders of the outstanding Common Shares receive
cash consideration for their Common Shares in consummation of the Change in
Control, the successor corporation (or parent entity) may, in connection with
the assumption or continuation of the Restricted Share Units subject to the
Award at that time, substitute one or more shares of its own common stock with a
fair market value equivalent to the cash consideration paid per Common Share in
the Change in Control transaction.
(c)If the Restricted Share Units subject to this Award at the time of the Change
in Control are not assumed or otherwise continued in effect in accordance with
Paragraph 5(a), then those units shall vest immediately prior to the closing of
the Change in Control. The Shares subject to those vested units shall be
converted into the right to receive for each such Share the same consideration
per Common Share payable to the other stockholders of the Company in
consummation of that Change in Control, and such consideration shall be
distributed to the Participant within three (3) business days following the
effective date of that Change in Control. Such distribution shall be subject to
the Company’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 7.
(d)This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.Adjustment in Shares. In the event of any of the following transactions
affecting the outstanding Common Shares as a class without the Company’s receipt
of consideration: any share split, share dividend, recapitalization, combination
of shares, exchange of shares, spin-off transaction or other change affecting
the outstanding Common Shares as a class without the Company’s receipt of
consideration, or in the event of a substantial reduction to the value of the
outstanding Common Shares as a result of a spin-off transaction or extraordinary
distribution, then equitable and proportional adjustments shall be made by the
Plan Administrator to the total number and/or class of securities issuable
pursuant to this Award in order to reflect such change.
7.Issuance of Shares.
(a)    On each applicable Issuance Date for the Shares which vest in accordance
with the provisions of this Agreement, the Company shall issue to or on behalf
of the Participant a certificate (which may be in electronic form) for the
vested Common Shares to be issued on such date, subject to the Company’s
collection of the applicable Withholding Taxes.
(b)    Until such time as the Company provides the Participant with notice to
the contrary, the Company shall collect the applicable Withholding Taxes through
an automatic Share withholding procedure pursuant to which the Company will
withhold, on the applicable Issuance Date for the Shares that vest under the
Award, a portion of those vested Shares with a Fair Market Value (measured as of
the Issuance Date) equal to the amount of such Withholding Taxes

#PageNum#        

--------------------------------------------------------------------------------




(the “Share Withholding Method”); provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to supplemental taxable income. The Participant shall be
notified in writing in the event such Share Withholding Method is no longer
available.
(c)    Should any Shares vest under the Award at time the Share Withholding
Method is not available, then the Withholding Taxes shall be collected from the
Participant through either of the following alternatives:
-    the Participant’s delivery of his or her separate check payable to the
Company in the amount of such Withholding Taxes, or
-    the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Company’s trading policies governing the sale of Common Shares, (ii) the
Participant makes an irrevocable commitment, on or before the vesting date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
(d)    Notwithstanding the foregoing provisions of this Paragraph 7, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Company in connection with the vesting of the Shares (the
“Employment Taxes”) shall in all events be collected from the Participant no
later than the last business day of the calendar year in which the Shares vest
hereunder. Accordingly, to the extent the applicable issuance date for one or
more vested Shares is to occur in a year subsequent to the calendar year in
which those Shares vest, the Participant shall, on or before the last business
day of the calendar year in which the Shares vest, deliver to the Company a
check payable to its order in the dollar amount equal to the Employment Taxes
required to be withheld with respect to those Shares. The provisions of this
Paragraph 7(d) shall be applicable only to the extent necessary to comply with
the applicable tax withholding requirements of Code Section 3121(v).
(e)    Except as otherwise provided in Paragraph 5 or Paragraph 7(b), the
settlement of all Restricted Share Units which vest under the Award shall be
made solely in Common Shares. No fractional share shall be issued pursuant to
this Award, and any fractional share resulting from any calculation made in
accordance with the terms of this Agreement shall be rounded down to the next
whole Common Share.
8.Compliance with Laws and Regulations. The issuance of Common Shares pursuant
to the Award shall be subject to compliance by the Company and the Participant
with all applicable requirements of law relating thereto and with all applicable
regulations of the Stock Exchange on which the Common Share is listed for
trading at the time of such issuance.
9.Notices. Any notice required to be given or delivered to the Company under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal corporate offices, and directed to the attention of Stock Plan
Administrator. Any notice required to




--------------------------------------------------------------------------------




be given or delivered to the Participant shall be in writing and addressed to
the Participant at the most current address then on record with the Company or
shall be delivered electronically to the Participant through the Company’s
electronic mail system. All notices shall be deemed effective upon personal
delivery, upon sending of an email or upon deposit in the mail, postage prepaid
and properly addressed to the party to be notified.
10.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the
Participants, and the Participant’s assigns, the legal representatives, heirs
and legatees of the Participant’s estate.
11. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
12.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
13.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Participant) or
of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.
14.Code Section 409A. It is the intention of the parties that the provisions of
this Agreement comply with the requirements of the short-term deferral exception
of Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A applicable to such short-term deferral
exception, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to such
exception.











#PageNum#        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
ALPHA AND OMEGA SEMICONDUCTOR LIMITED




By:


Title:     


PARTICIPANT


Name:


Signature:






--------------------------------------------------------------------------------


APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Restricted Share Unit Issuance Agreement.
B.Award shall mean the award of restricted share units made to the Participant
pursuant to the terms of this Agreement.
C.Award Date shall mean the date the restricted share units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.Board shall mean the Company’s Board of Directors.
E.Change in Control shall mean a change in ownership or control of the Company
effected through any of the following transactions:
(i)a merger, consolidation or other reorganization approved by the Company’s
shareholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or
(ii)a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in liquidation or dissolution of the
Company, or
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s shareholders.
F.Code shall mean the Internal Revenue Code of 1986, as amended.
G.Common Share shall mean the Company’s common shares.
H.Company shall mean Alpha and Omega Semiconductor Limited, a company
incorporated and existing under the laws of the Islands of Bermuda, and any

A-#PageNum#    

--------------------------------------------------------------------------------


successor corporation to all or substantially all of the assets or voting stock
of Alpha and Omega Semiconductor Limited which shall by appropriate action
assume this option
I.Employee shall mean an individual who is in the employ of the Company (or any
Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
J.Fair Market Value per Common Share on any relevant date shall be the closing
price per Common Share on the date in question, as such price is reported by the
Financial Industry Regulatory Authority (if traded at the time on the Nasdaq
Global or Global Select Market) or as officially quoted in the composite tape of
transactions on any other Stock Exchange on which the Common Share is then
traded. If there is no closing selling price for the Common Share on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.
K.1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.
L.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
M.Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
N.Plan shall mean the Company’s 2009 Share Option/Share Issuance Plan, as
amended and restated from time to time.
O.Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
P.Service shall mean the Participant’s performance of services for the Company
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this Agreement, the Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events: (i) the
Participant no longer performs services in any of the foregoing capacities for
the Company (or any Parent or Subsidiary) or (ii) the entity for which the
Participant performs such services ceases to remain a Parent or Subsidiary of
the Company, even though Participant may subsequently continue to perform
services for that entity. Except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Company’s written
policy on leaves of absence in effect at the time of such leave, no Service
credit shall be given for vesting purposes for any period the Participant is on
a leave of absence.

A-#PageNum#    

--------------------------------------------------------------------------------


Q.Stock Exchange shall mean the American Stock Exchange the American Stock
Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.
R.Subsidiary shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
S.Withholding Taxes shall mean (i) the employee portion of the federal, state
and local employment taxes required to be withheld by the Company in connection
with the vesting of the Common Shares under the Award and (ii) the federal,
state and local income taxes required to be withheld by the Company in
connection with the issuance of the Common Shares which vest under the Award.



A-#PageNum#    